DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes the limitation “wherein all of the VIAs are centered within at least one of the active photovoltaic areas”. It is unclear how the VIAs can be randomly distributed within at least one of the active photovoltaic areas and the same VIAs are centered within another at least one of the active photovoltaic areas or even the same at least one of the active photovoltaic areas. It is also unclear if the same or different “at least one of the active photovoltaic areas” is intended to be referenced by the claim as the VIAs have only been disclosed to be distributed within at least one of the active photovoltaic areas and it is not immediately clear which of the plurality of active photovoltaic areas is being further limited by this claim. For the purpose of this Office Action, claim 9 will be treated as if it reads, “wherein all of the VIAs are located within the at least one of the active photovoltaic areas”. 
Claim 10 contains the limitation “wherein at least one of the photoactive layers of the absorber is composed of amorphous silicon” which does not have proper antecedent basis. Claim 1 sets forth “one or more thin photoactive layers”. For the purpose of this Office Action, claim 10 will be treated as if it reads “wherein at least one of the one or more photoactive layers of the absorber is composed of amorphous silicon”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cardi et al. (US 2016/0126407) in view of Stangl et al. (US 2012/0073647).
Regarding claim 1, Cardi discloses a semitransparent photovoltaic device in Figures 17 and 18 and abstract, comprising: 
a plurality of active photovoltaic areas (1) including
a transparent substrate (glass substrate 5) ([64]), 
a front electrode (2) ([93]), 
an absorber including one or more thin photoactive layers (3) ([93]), and 
a rear electrode (4) ([93]); 
a transparency area (6) separating at least two of the active photovoltaic areas (abstract, [93]); and
a collection grid (8) including
a metallic contact layer (layer 8 on top of cell) ([28] and [94]-[95]), and 
a plurality of VIAs (channels 7 filled with conductive material 8) between the front electrode (2) and the metallic contact layer (layer 8 on top of cell) ([94]-[95] and [102]-[103]).  

Cardi discloses that the VIAs are located within the active photovoltaic area (Figures 17 and 18 and [37]), but does not disclose that the VIAs are randomly distributed within at least one of the active photovoltaic areas. 
Stangl discloses contact openings or VIAs (11, 12) between the electrode (9, 10) and substrate surface (2) can be distributed randomly through the device ([0053] and [0106]).
As Cardi is not limited to any specific examples of the distribution of the VIAs in the active photovoltaic area and as VIAs randomly distributed through a solar cell device was well known in the art before the effective filing date of the claimed invention, as evidenced by Stangl above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the distribution of the VIAs in any known suitable fashion, including in a random distribution of VIAs within at least one of the active photovoltaic areas in the device of Cardi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, such that whether the VIAs are randomly or regularly distributed within at least one of the active photovoltaic areas would not perform any differently. 
Regarding claim 2, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that the critical dimension CDPv of the active photovoltaic areas is less than 200 µm ([24]), but Cardi does not disclose the specifically claimed range of between 1 µm and 100 µm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that the critical dimension CDT of the transparency area is less than 1 mm ([75]). 
Regarding claims 4-6, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that the number of vias (channels 7) made in the photovoltaic active zones, as well as the contact surface between the collection 
gate and the transparent electrode are tailored so as to minimize the series electrical resistance of the mono cell while reducing to the maximum the optical effects, undesirable for the observer, which are due to the presence of this collection gate. The person skilled in the art will know how to adapt the density of the channels and the size of the collection gates as a function of the intrinsic electrical resistance of the transparent electrode and as a function of the electric current that the photovoltaic mono cell must provide in the envisaged application ([37]), but Cardi does not explicitly disclose that the surface area of a first one of the VIAs is between 15 µm2 and 50 µm2, wherein the maximum distance between two VIAs is about 1000 µm and wherein the minimum distance between two VIAs is about 5 µm. 
As the series electrical resistance of the cell and undesirable optical effects are variables that can be modified by adjusting the surface area of the vias and distance between the vias, the precise surface area of the vias and distance between the vias in the device of Cardi would have been considered result effective variables by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed surface area of the vias and distance between the vias in the device of Cardi cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the surface area of the vias and distance between the vias in the device of Cardi in order to minimize the series electrical resistance of the cell while also minimizing the undesirable optical effects (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claims 7 and 8, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that the number of vias (channels 7) made in the photovoltaic active zones, as well as the contact surface between the collection 
gate and the transparent electrode are tailored so as to minimize the series electrical resistance of the mono cell while reducing to the maximum the optical effects, undesirable for the observer, which are due to the presence of this collection gate. The person skilled in the art will know how to adapt the density of the channels and the size of the collection gates as a function of the intrinsic electrical resistance of the transparent electrode and as a function of the electric current that the photovoltaic mono cell must provide in the envisaged application ([37]), but Cardi does not explicitly disclose that the density of the VIAs is less than 70 VIAs/mm2 and is greater than 10 VIAs/mm2.
As the series electrical resistance of the cell and undesirable optical effects are variables that can be modified by adjusting said density of the vias, the precise density of the vias in the device of Cardi would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed density of the vias cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the density of the vias in the device of Cardi in order to minimize the series electrical resistance of the cell while also minimizing the undesirable optical effects (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 9, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that all of the VIAs are located within the at least one of the active photovoltaic areas (Figures 17a-b and 18c-d and [37]). 
Regarding claim 10, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that at least one of the one or more photoactive layers of the absorber is composed of amorphous silicon ([23]). 
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.
Applicant argues that the 35 USC 112 rejections have been addressed, but some issues remain. See above.
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that in response to applicant's argument that the cited arts did not address the problem of visual appearance or visual benefit of the randomization of the VIAs distribution, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is further noted that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). Therefore, the motivation, suggestion, or teaching to do so does not have to be the same as applicant.
Therefore, the arguments were not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721